IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                               No. 97-10726
                             Summary Calendar


                          BRIAN BLAINE REYNOLDS,

                                                          Plaintiff-Appellant,

                                     versus

              AMERICAN ACADEMY ACHIEVEMENT, INC., et al.,

                                                          Defendant-Appellees.


              Appeal from the United States District Court
                   for the Northern District of Texas
                            (3:96-CV-2751-R)

                                 March 13, 1998

Before JOHNSON, SMITH, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Brian Blaine Reynolds challenges the district court’s order

dismissing his lawsuit for failure to state a claim.

     As   a    preliminary   matter,     this     Court   finds   that   it     has

jurisdiction     to   consider    the   present    appeal.1       The   Court    is

required to address questions of subject matter jurisdiction sua

sponte.   Giannakos v. M/V BRAVO TRADER, 762 F.2d 1295, 1297 (5th



     *
       Pursuant to 5th CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5th CIR. R. 47.5.4.
     1
      Or, put succintly, the Court affirms the district court’s
June 19, 1997, written epistle.
Cir.   1985).      After   a   careful       review   of   the   record    and   the

controlling authorities, the Court concludes that there is no

jurisdictional bar to consideration of this appeal.                See Thomas v.

LTV Corp., 39 F.3d 611, 615 (5th Cir. 1994).

       Reynold’s one paragraph challenge of the district court’s

dismissal for failure to state a claim fails to present an issue

for appeal.      This court will not raise and discuss legal issues

that a litigant fails to assert, for claims not pressed on appeal

are deemed abandoned.       Brinkman v. Dallas County Sheriff, 813 F.2d
744, 748 (5th Cir. 1987).           This Court applies less stringent

standards to pro se appeals, but even so, pro se litigants must

reasonably comply with the standards of Federal Rule of Civil

Procedure 28.      Grant v. Cuellar, 59 F.3d 523, 524 (5th Cir. 1995);

Yohey v. Collins, 985 F.2d 222, 225 (5th Cir. 1993).                   Reynolds did

not point out specific error in the district court’s legal analysis

nor cite any authority in support of his general proposition that

the district court erred in dismissing his claim.                   His brief is

devoid   of     logical    argumentation        or    citation    to    authority.

Accordingly, he has abandoned the only issue on appeal. See Yohey,
985 F.2d at 224-25.

       Because Reynold’s appeal is without arguable merit, it is

frivilous.      For that reason, it is dismissed.           See 5TH CIR. R. 42.2.

       The Court cautions Reynolds that any additional frivolous

appeals filed by him or on his behalf will invite the imposition of

sanctions.      To avoid sanctions, Reynolds is further cautioned to

                                         2
review any pending appeals to make sure that they do not raise

frivilous arguments.

     APPEAL DISMISSED; SANCTIONS WARNING ISSUED.




                                3